United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-3311
                                  ___________

In re: Bobby Ernest Finch;             *
Donna Lynn Finch,                      *
                                       *
             Debtors.                  *
_______________________________ *
                                       *
Bobby Ernest Finch; Donna Lynn         *
Finch,                                 *
                                       *
             Appellants,               *
                                       *
       v.                              *   Appeal from the United States
                                       *   District Court for the
David D. Coop, U.S. Bankruptcy         *   Eastern District of Arkansas.
Trustee; Matthew Wayne Adlong;         *
William Clay Brazil; Caroline          *   [UNPUBLISHED]
Winningham; Joe Don Winningham;        *
Gary Dewayne Jiles; James E. Goldie; *
First State Bank; First Security Bank; *
Bank of the Ozarks; Dixie Furniture    *
Company, Inc.; Paul A. Schmidt;        *
Mark T. McCarty, Standing Chapter      *
13 Trustee,                            *
                                       *
             Appellees.                *

                                  ___________

                             Submitted: May 19, 2010
                                Filed: May 26, 2010
                                 ___________
Before LOKEN, BYE, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Proceeding pro se and in forma pauperis, Bobby and Donna Finch appeal the
district court’s1 adverse order and judgment dismissing their underlying appeal from
several bankruptcy court2 orders. Upon careful review, see Fix v. First State Bank of
Roscoe, 559 F.3d 803, 808 (8th Cir. 2009) (this court reviews bankruptcy court’s legal
determinations de novo and its findings of fact for clear error; when bankruptcy
court’s judgment is appealed to district court, district court acts as appellate court; as
second court of appellate review, this court conducts independent review of
bankruptcy court’s judgment, applying same standards of review as district court), we
find no basis for reversal. Accordingly, we deny the pending motions, and we affirm.
See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
      2
       The Honorable Richard D. Taylor, United States Bankruptcy Judge for the
Eastern District of Arkansas.

                                           -2-